Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Preliminary amendment filed 7/13/20 is acknowledged. Claims 26-49 are present and under consideration.
2.	Claims 26-49 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Following a diligent search in various patent and non-patent and sequence data bases it is determined that claims 26-49 drawn to “A method for delivering a payload to CNS tissue in a mammalian subject, wherein the method comprises: administering a first adeno-associated virus (AAV) particle to the subject by intravenous (IV) administration at a dose of at least 2.00x1013 vg/kg; wherein the first AAV particle comprises an AAVvoy capsid and a viral genome, and wherein the viral genome comprises at least one inverted terminal repeat (ITR) and a polynucleotide sequence encoding the payload” are unobvious and patentable over prior art of record. The closest prior art of US 2017/0166926 (Deverman et al.) discloses an adeno-associated virus (AAV) particle [§0237], Recombinant AAVs ...Viral particles) comprising a neurotropic capsid and a viral genome, wherein said viral genome comprises a polynucleotide sequence encoding Frataxin [§0237], Recombinant AAVs were generated by triple transfection of 293T cells.... Viral particles were harvested; [§0290], an AAV vector that includes a polynucleotide that encodes for a frataxin protein. The AAV vector includes a capsid protein). Deverman et al. does not explicitly disclose one or more microRNA binding sites nor the limitation that administering a first adeno-associated virus (AAV) particle to the subject by intravenous (IV) administration at a dose of at least 2.00x1013 vg/kg; wherein the first AAV particle comprises an AAVvoy capsid and a viral genome. Gao et al (US 20130195801) teaches an adeno-associated virus (AAV) particle comprising a viral genome wherein said viral genome comprises a polynucleotide comprises a polynucleotide sequence encoding one or more microRNA binding sites [§0078]. The references taken together neither teach all the claims limitations, provide motivation or suggestion to make the claimed invention obvious. 
4.	Drawings filed 3/27/20 are acknowledged.
5.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 09/29/17 & 04/27/2018 is acknowledged.  
6.	Information Disclosure Statements filed 11/10/20, 11/10/20, 11/10/20, 11/10/20, 11/10/20 & 03/27/20 are acknowledged. Signed copies are provided with this Office Action.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940